Exhibit 10.53

FIRST AMENDMENT TO

RTI SURGICAL, INC.

STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #1

THIS FIRST AMENDMENT TO THE STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #1
(this “Amendment”) is entered into on December 4, 2017, by and between RTI
Surgical, Inc., a Delaware corporation (the “Company”), and Camille Farhat (the
“Grantee”).

BACKGROUND

The Company and the Grantee have entered into that certain Stand Alone
Restricted Stock Award Agreement #1, dated January 26, 2017 (the “Award
Agreement”) under which the Company granted 850,000 shares of Restricted Stock
(as such term is defined in the Award Agreement) (the “Grant”) to the Grantee.
Section 2(a) of the Award Agreement sets forth a vesting schedule that applies
to the Grant. Section 2(b) of the Award Agreement allows vesting to accelerate
as to 50% of the Grant, if the conditions set forth in Schedule I of the Award
Agreement are satisfied. The conditions set forth in Schedule I of the Award
Agreement have not been satisfied, but the Board of Directors nonetheless
desires to recognize the exceptional performance of the Grantee. The Company and
the Grantee desire to amend the Award Agreement to provide that vesting of 50%
of the Grant (425,000 shares) shall accelerate effective as of the close of
business on December 4, 2017 (the “Vested Grant”); provided however, that the
Grantee shall forfeit the Vested Grant if the Grantee voluntarily leaves the
employment of the Company before March 31, 2019 (other than for “Good Reason”)
or is terminated for “Cause” (the terms “Good Reason” and “Cause” shall have the
meaning set forth in the Employment Agreement between the Company and the
Grantee dated January 26, 2017 (the “Employment Agreement”)), except to the
extent that any shares would have already vested at the time of the termination
of employment, pursuant to Section 2(a) of the Amended Agreement.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are acknowledged, and intending to be legally bound, the parties
incorporate the above and agree as follows:

TERMS

1.    Nature of Amendment and Capitalized Terms.    The parties amend the Award
Agreement as specifically set forth below. The remaining terms of the Award
Agreement that are not specifically amended remain in full force and effect.
Capitalized terms used in this Amendment and not defined in this Amendment will
have the meaning set forth in the Award Agreement or the Employment Agreement,
as applicable.

2.    Amendment.    Sections 2(b)(i) and (ii) shall be deleted, as shall
Schedules I and II.

The following shall replace Section 2(b)(i) of the Award Agreement:

“As of the date of this Amendment, the Grantee shall vest in 425,000 shares of
Restricted Stock. Notwithstanding the previous sentence, if Grantee voluntarily
leaves the employment of the Company (other than for “Good Reason”) or is
terminated for



--------------------------------------------------------------------------------

“Cause” (the terms “Good Reason” and “Cause” shall have the meanings set forth
in the Employment Agreement), on or before March 31, 2019, then all shares of
the Vested Grant shall be forfeited, except to the extent that portions of the
Vested Grant would have vested at the time of the termination of employment had
such shares not been accelerated. The following chart sets forth the number of
shares that will be forfeited if termination occurs at various dates between the
date of this Amendment and July 1, 2019.

 

Date of Termination

  

Number of Shares Retained

  

Number of Shares Forfeited

Prior to:           January 26, 2018               0    850,000 March 31, 2018
   170,000    680,000 June 30, 2018    212,500    637,500 September 30, 2018   
255,000    595,000 December 31, 2018    297,500    552,500 March 31, 2019   
340,000    570,000 June 30,2019    807,500      42,500 After June 30, 2019   
850,000               0

For example, if the Grantee resigns without Good Reason on May 1, 2018, he will
forfeit 637,500 of the 850,000 Restricted Shares, even though at such time
637,5000 (out of 850,000) would have vested.”

3.    Holding Period.    All of the shares constituting the Vested Grant must be
held by the Grantee until March 31, 2019, except to the extent any such shares
would have vested pursuant to Section 2(a) of the Award Agreement, at the time
of a transfer by the Grantee prior to March 31, 2019.

4.    Non-Accelerated Shares.    For the avoidance of doubt, the non-accelerated
restricted shares shall vest according to the schedule set forth in Section 2(a)
of the Award Agreement (and not on a prorated basis), as if no shares were
accelerated. Accordingly, 170,000 shares shall vest on January 26, 2018 and
42,500 shares shall vest upon the end of each subsequent calendar quarter
through June 30, 2019. All restricted shares shall be vested on June 30, 2019.

5.    Tax Consequences.    The Company shall report income earned in connection
with the Vested Grant in 2017, and Grantee shall be solely responsible for any
and all tax consequences to the Grantee due to the acceleration of the Vested
Grant and/or the forfeiture of the Vested Grant, if applicable.



--------------------------------------------------------------------------------

6.    Entire Agreement.    This instrument contains the entire agreement between
the parties hereto with respect to the subject matter of this Agreement, and may
not be changed or terminated except by written amendment signed by both of the
parties to this Agreement.

7.    Counterparts.    This Amendment may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date set forth
above.

 

   

COMPANY:

 

RTI SURGICAL, INC.,

a Delaware corporation

    By:   /s/ Curt M. Selquist       Name:   Curt M. Selquist       Title:  
Chairman of the Board     GRANTEE:     /s/ Camille Farhat       Name:   Camille
Farhat       Title:   President and Chief Executive Officer